DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/20 has been entered.
Status of the claims:  Claims 1, 4, 9, 11, 16-19, 22, and 26-34 are currently pending.  
Priority:  This application is a 371 of PCT/EP2014/066614 (08/01/2014)
which claims benefit of 61/861,750 (08/02/2013).
Election/Restrictions
Applicant previously elected Group I (the product - now claims 1, 4, 9, 11, 16, 20, 21, 24, 25) without traverse in the reply filed on 11/25/16.  Applicant also elected the species of compound 175 in telephone correspondence with Haiyan Liu on 9/25/2019 with the following structure:

    PNG
    media_image1.png
    257
    624
    media_image1.png
    Greyscale

corresponding to Formula (VII) of claim 1:

    PNG
    media_image2.png
    175
    306
    media_image2.png
    Greyscale

X is CH; R24 is -OCF3; R25 is ethyl; R26 is F;
determined to read on claims 1, 27, 28, 32, and 33.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly, claims 4, 9, 11, 16-19, 22, 26, 29-31, 34  are hereby withdrawn.
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejections - 35 USC § 103
Claims 1, 27, 28, 32, and 33 are rejected under 35 U.S.C. 103(a) as being obvious over No et al. (WO2011/113606) in view of Silverman, R. B. (The Org. Chem. of Drug Design and Drug Action, Academic Press, Inc.: San Diego, 1992, pp. 4-51).
No teaches compounds useful for the treatment of bacterial infections (abstract).  No teaches a genus of compounds which encompasses the instant claims and elected species (claim 1: X,Y,Z = CH; n=0; R1=CO-NH-CH2(opt-subs); R2=alkyl; R3=halo, alkyl, phenyl).  No teaches in Table 1 the following specific compounds with the associated assay activity of “+++” = < 1 M (compounds 290, 289, 288):

    PNG
    media_image3.png
    167
    407
    media_image3.png
    Greyscale
(+++/nd);	
    PNG
    media_image4.png
    174
    380
    media_image4.png
    Greyscale
(+++/nd); 	
    PNG
    media_image5.png
    167
    410
    media_image5.png
    Greyscale
(+++/nd);
with compound 290 differing from the elected species by a 7-chloro vs. 7-fluoro substitution on the imidazopyridine ring.  Thus, the difference between the No compound 290 and the claims is selection of a 7-fluoro instead of a 7-chloro for “R3” within No’s genus.  
One of ordinary skill in the art would appreciate from the teachings of No, that the compounds taught therein and claimed include both the 7-chloro and 7-fluoro.  One of ordinary skill in the art would consider making 7-fluoro compound because of No’s success with closely related compounds 290 (7-Cl), 288 (R3 is H), 289 (6-Cl) as well as compounds 306 and 113 which are related compounds that also only differ by a 7-chloro vs. 7-fluoro:

    PNG
    media_image6.png
    118
    162
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    144
    249
    media_image7.png
    Greyscale
.  In addition, one of ordinary skill in the art would know that this modification is a basic application of the well-known bioisosterism technique described by Silverman and is routinely used in the art.  For example, Silverman teaches on pages 19 bioisosterism which identifies interchangeable groups which are expected to produce similar biological properties (Table 2.2 identifies F and Cl as interchangeable groups and are characterized as a “classical isostere”).  Thus, one of ordinary skill in the art would have an expectation that such a modification at the 7-position would result in a compound with the same level of activity.  
Eisai Co. Ltd. v. Dr. Reddy's Laboratories Ltd., 87 USPQ2d 1452, 1454 (Fed. Cir. 2008), the Federal Circuit clarified the proof of obviousness in structural similarity situations such as the present case:
Where, as here, the patent at issue claims a chemical compound, the analysis of the third Graham factor (the differences between the claimed invention and the prior art) often turns on the structural similarities and differences between the claimed compound and the prior art compounds. See Eli Lilly & Co. v. Zenith Goldline Pharms., Inc., 471 F.3d 1369, 1377 [81 USPQ2d 1324] (Fed. Cir. 2006) (noting that, for a chemical compound, a prima facie case of obviousness requires “structural similarity between claimed and prior art subject matter … where the prior art gives reason or motivation to make the claimed compositions” (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990) (en banc))). Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound. See Takeda Chem. Indus. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1356 [83 USPQ2d 1169] (Fed. Cir. 2007). In keeping with the flexible nature of the obviousness inquiry, KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385] (2007), the requisite motivation can come from any number of sources and need not necessarily be explicit in the art. See Aventis Pharma Deutschland GmbH v. Lupin, Ltd., 499 F.3d 1293, 1301 [84 USPQ2d 1198] (Fed. Cir. 2007). Rather “it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship … to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.” Id. (quoting Dillon, 919 F.2d at 692).

Eisai Co. Ltd. v. Dr. Reddy's Laboratories Ltd., 87 USPQ2d 1452, 1454 (Fed. Cir. 2008) (emphasis added).  Thus, a new compound is found prima facie obvious when there is a close structural similarity and "some reason" to modify the prior art in a particular manner to arrive at the new compound.
One of ordinary skill in the art would reasonably consider selecting those compounds which showed high levels of activity in the assay such as those from No’s Table 1 having an activity of “+++” = < 1 M, including compound 290.  In addition, one of ordinary skill in the art would use their knowledge and experience in the art represented by Silverman and modify the compounds among bioisosteres including those specifically identified by Silverman in Table 2.2: F and Cl identified as an interchangeable group and characterized as a “classical isostere” in 
Therefore, one of ordinary skill in the art had a reasonable expectation of success in selecting the compound of No, modifying it as is well-known in the art and taught by Silverman, and arrive at the claimed invention.  Thus, the claims are rejected.
Response
Applicant filed a second Kim Declaration of 11/19/2020 which was fully considered.  The second declaration did provide details regarding the experimental protocol used in the first declaration to allow for evaluation of the alleged secondary considerations.  Although there was no indication of the associated amount of experimental error, the results will be reconsidered in light of the additional information.  Applicant quotes Kim’s conclusion from the first declaration that “the outstanding QUM-values of compounds according to the instant application, including that of the elected species are entirely surprising and represent an unexpected significant effect, which has not been disclosed, or even suggested, by the No et al. reference” as supporting the nonobviousness of the claims and points to specific compound comparisons.  
The first Kim declaration compared 3 No compounds 113, 283, and 306 having QUM values of 9, 27, and 82 nM respectively.  No’s 113 vs. No’s 306 are identical but for 6-chloro vs. 6-fluoro (QUM 9 vs. 82 nM) and Applicant alleges this 9-fold difference is substantially different.  This is accepted and one of ordinary skill in the art would thus have an expectation that the QUM values would vary by such an amount in No’s compounds.  
Applicant then argues that the instant compound 166 vs. No’s 283 differ by a 7-fluoro vs. 6-chloro substitution while QUM is 2 vs. 27 nM which was surprising and the instant compound 166 is substantially better than the prior art.  Applicant then states that Silverman explains the observed differences due to different physicochemical properties.  As a result of the teaching of No, the first Kim declaration observations, and the explanation of Silverman, the Examiner concludes that one of ordinary skill in the art would have an expectation that the compounds of not unexpected.  
Furthermore, the QUM values for the selected compounds of the instant application disclosed in the first Kim declaration show that values vary between 0.3 and 20 nM which demonstrates that at least No’s compound 113 has an improved QUM value over some of the compounds of the instant claims.  As a result, Applicant’s alleged unexpected result is not commensurate in scope with the claims.  The lack of unexpected result being commensurate in scope is exacerbated by the fact that Applicant also argues that the activity among bioisosteres was unpredictable and there would be not be a reasonable expectation of success in the advantageous biological activities among compounds with such substitutions – i.e. the alleged unexpected result for a single compound would not apply to bioisosteres.  
Applicant argues that one of ordinary skill in the art would have focused on No’s compound 290.  No teaches a genus of compounds which encompasses the instant claims and elected species.  For example, the instant elected species:

    PNG
    media_image1.png
    257
    624
    media_image1.png
    Greyscale

corresponds to No’s claim 1, formula 1a:

    PNG
    media_image8.png
    176
    290
    media_image8.png
    Greyscale

where X,Y,Z are CH; n=0; R1=CO-NH-CH2(optionally-substituted: 4-[4-[4-(trifluoromethoxy)phenyl]piperidin-1-yl]phenyl); R2=alkyl (ethyl); R3=halo (7-fluoro); m=1.  Thus, based on the experimental data supporting the genus, one of ordinary skill in the art would M (compounds 290, 289, 288):

    PNG
    media_image3.png
    167
    407
    media_image3.png
    Greyscale
(+++/nd);	
    PNG
    media_image4.png
    174
    380
    media_image4.png
    Greyscale
(+++/nd); 	
    PNG
    media_image5.png
    167
    410
    media_image5.png
    Greyscale
(+++/nd);
with compound 290 differing from the elected species by a 7-chloro vs. 7-fluoro substitution on the imidazopyridine ring.  All of these compounds with +++ activity share a substantial structural similarity thereby providing an expectation that other related compounds would show a similar level of activity.  
As detailed previously, one of ordinary skill in the art would appreciate from the teachings of No, that the compounds taught therein and claimed include both the 7-chloro and 7-fluoro substitutions.  One of ordinary skill in the art would find “+++” levels of activity with closely related compounds 290 (7-Cl), 288 (R3 is H), 289 (6-Cl) as well as compounds 306 and 113 that only differ from each other by a 6-chloro vs. 6-fluoro:

    PNG
    media_image6.png
    118
    162
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    144
    249
    media_image7.png
    Greyscale
.  
Similarly, compound 176 to 311 (7-Cl to 7-Br), and 305 to 310 (8-Br to 8-F) among others show that a QUM of “+++” is preserved when changing among halogens at the same position on the imidazopyridine ring.  Thus, based on the evidence available from No, one of ordinary skill in the art would find such a modification a successful application of the well-known bioisosterism 
None of Applicants arguments are persuasive and the rejection is maintained.
Double Patenting
Claims 1, 27, 28, 32, and 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. 8,865,734 (same disclosure as No et al. (WO2011/113606)) in view of Silverman, R. B. (The Org. Chem. of Drug Design and Drug Action, Academic Press, Inc.: San Diego, 1992, pp. 4-51).
		Claims 3 and 4 claim the same species (compounds 290, 288, 289, 306 and 113) corresponding to those discussed in the rejection over No et al. (WO2011/113606).  The reasoning for this rejection is the same as that in the 35 USC 103 rejection of No et al. (WO2011/113606) in view of Silverman, R. B. (The Org. Chem. of Drug Design and Drug Action, Academic Press, Inc.: San Diego, 1992, pp. 4-51) above.  Thus, the claims are rejected.  
		Applicant argues that the compounds claimed in the patent have unique combinations of R groups which are distinct from the instant claims.  This is not persuasive because the patent claims 3 and 4 claim the same species (compounds 290, 288, 289, 306 and 113) corresponding to those discussed in the rejection over No et al. (WO2011/113606).  Based on the teaching of No and Silverman as discussed in the 35 USC 103 rejection supra, one of ordinary skill in the art would have a reasonable expectation of success in modifying the compounds of the patent claims and arriving at the claimed invention.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.
Claims 1, 27, 28, 32, and 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. 9,029,389 in view of Silverman, R. B. (The Org. Chem. of Drug Design and Drug Action, Academic Press, Inc.: San Diego, 1992, pp. 4-51).  

Col 244:

    PNG
    media_image9.png
    278
    397
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    282
    401
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    274
    405
    media_image11.png
    Greyscale

Col 270:

    PNG
    media_image12.png
    225
    403
    media_image12.png
    Greyscale

		Applicant argues that the compounds claimed in the patent have unique combinations of R groups which are distinct from the instant claims.  This is not persuasive because the patent claims 3 and 4 claim the same species (including compound 290, 288, 289, etc.) corresponding to those discussed in the rejection over No et al. (WO2011/113606).  Based on the teaching of No and Silverman as discussed in the 35 USC 103 rejection supra, one of ordinary skill in the art would have a reasonable expectation of success in modifying the compounds of the patent claims and arriving at the claimed invention.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.
Conclusion
The claims are not in condition for allowance.  

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639